DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 08/02/2022 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022. It is noted that the reply filed on 08/02/2022 indicates that Claims 1-17 read on the elected species, however Examiner submits that Claims 14 and 15 are drawn to non-elected species (Sub-species H, for example) and are therefore withdrawn. The elected species shown in figs. 1-7 does not show a discontinuous sole extruded component or the sole extruded component extending above the sole to form a closure system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiederle et al. (US 2019/0365045).
Regarding Claim 1, Kiederle et al. teaches an upper (101) for an article of footwear (100), the upper comprising: a first upper panel (210); a second upper panel (211); and an extruded component disposed along a border between the first upper panel (210) and the second upper panel (211), wherein the extruded component (3) joins the first upper panel to the second upper panel (paragraph [0072], “the one or more seams 150 are covered by the at least one three-dimensional build layer 3-1 to 3-n which form a waterproof seal of the seam 150 (cf. waterproof seal 30 in FIG. 7). For example, one or more of the build layers 3-1 to 3-n may cover the area around the seam 150 only (cover the seam 150 including some side extension on each side of the seam 150 to create a “warm-up” zone for the sealing, i.e. a transition zone which creates waterproofness from the side (sealing margin),” wherein fig. 3C shows the seam connecting the first (210) and second (211) upper panels, therein the extruded component is also joining the seams).
Regarding Claim 2, Kiederle et al. teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Kiederle et al. further teaches wherein the extruded component (3) comprises polyurethane (paragraph [0079], “the thermoplastic material 3 may include at least one of polyurethane (TPU)”).
Regarding Claim 4, Kiederle et al. teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Kiederle et al. further teaches wherein the extruded component (3) forms a portion of a closure system (see annotated Fig.) for the article of footwear (100) (annotated fig. 2B shows the extruded component (3) forming the outermost layer of the upper (101) including the closure system; paragraph [0067] discloses “the upper 101 comprising the membrane 4 may be formed two-dimensionally as shown in FIG. 2B and laid in two-dimensional form onto the platform 71 for forming a structure by the thermoplastic material 3, such as patterns of studs, a net structure or other patterns, etc., as shown.”).
Regarding Claim 5, Kiederle et al. teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Kiederle et al. further teaches a seam (150) joining the first upper panel (210) and the second upper panel (211) (fig. 3C shows the seam (150) joining the first (210) and second (211) upper panels).
Regarding Claim 6, Kiederle et al. teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Kiederle et al. further teaches wherein the extruded component (3) is disposed on an exterior surface of the first upper panel (210) and the second upper panel (211) (fig. 3C shows the exterior surface of the first (210) and second (211) upper panels, therefore when “the one or more seams 150 are covered by the at least one three-dimensional build layer 3-1 to 3-n which form a waterproof seal of the seam 150” as disclosed in paragraph [0072] the extruded component would be disposed on the exterior surface as well).
Regarding Claim 7, Kiederle et al. teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Kiederle et al. further teaches wherein the extruded component (3) forms an exterior surface of the upper (figs. 2C and 3C shows the extruded component (3) forming an outer surface of the upper (101)).

    PNG
    media_image1.png
    497
    732
    media_image1.png
    Greyscale

Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuoka (US 3672078).
Regarding Claim 1, Fukuoka teaches an upper (32) for an article of footwear (31), the upper comprising: a first upper panel (32B); a second upper panel (32A); and an extruded component (34) disposed along a border between the first upper panel (32B) and the second upper panel (32C), wherein the extruded component joins the first upper panel to the second upper panel (col. 3 ll. 56-58, “these sections being inseparably jointed to each other at adjacent edges thereof by elongated connections 34”).
Examiner notes that “an extruded component” is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113). In the instant case, the connection members (34) of the instant application are considered as equivalent to the “Extruded component,” as they have the same structure and are formed of a thermoplastic material which is capable of being extruded, even though it is formed by a different method (col. 3 ll. discloses the shoe (310) is formed by the same method of shoe (10) of another embodiment, the method disclosed in col. 2 ll. 58-61, “the flanges 14 and the connection 13 which are made of said thermoplastic resinous material integrally with the sole member 12 are fused to the appropriate edges of the band sections 11A and 11B without use of any adhesive agent”). 
Regarding Claim 3, Fukuoka teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Fukuoka further teaches wherein a material of the first upper panel (32B) is different than a material of the second upper panel (32A) (col. 3 ll. 59-64, “the top cap section 32A and the counter sections 32D are formed of relatively strong material such, for example, as natural leather or sheet, reinforcing synthetic resin leather or sheet, or the like, and the vamp sections being made of flexible and porous (meshy) leather or sheet such as woven cloth or the like for ventilation,” wherein the first upper panel (32B) is a part of the vamp).
Regarding Claim 5, Fukuoka teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Fukuoka further teaches a seam (34) joining the first upper panel (32B) and the second upper panel (32A) (fig. 9 shows the first (32B) and second (32A) panels being joined by a seam (34) formed by the extruded component; col. 3 ll. 56-58, “these sections being inseparably jointed to each other at adjacent edges thereof by elongated connections 34,” wherein a joint at the edges of two panels forms a seam)
Regarding Claim 6, Fukuoka teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Fukuoka further teaches wherein the extruded component (34) is disposed on an exterior surface of the first upper panel (32B) and the second upper panel (32A) (fig. 9 shows the extruded component (34) disposed on the external surface of the first (32B) and second (32A) upper panels).
Regarding Claim 7, Fukuoka teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Fukuoka further teaches wherein the extruded component (34) forms an exterior surface of the upper (32) (fig. 9 shows the extruded component forming an exterior surface of the upper (32)).
Regarding Claim 8, Fukuoka teaches all of the limitations of the upper of Claim 1, as discussed in the rejections above. Fukuoka further teaches a third upper panel (32D); and an additional extruded component (34) disposed along a border between the first upper panel (32B) and the third upper panel (32D), wherein the additional extruded component joins the first upper panel to the third upper panel (Fig. 9 shows the extruded component (34) joining the first (32B) and third (32D) upper panels; col. 3 ll. 56-58, “these sections being inseparably jointed to each other at adjacent edges thereof by elongated connections 34”).
Claim(s) 9-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez Hernandez (US 2012/0090103), hereinafter referred to as Hernandez.
Regarding Claim 9, Hernandez teaches an article of footwear (fig. 6) comprising: a sole (16); an upper having a plurality of panels (7, 7, 12, 13) (paragraph [0048], “footwear such as that depicted in FIG. 6 is obtained, in which the pieces 7, 8, 12, 13, etc., forming the upper are attached to one another by the intermediate ribs 14”); and an upper extruded component (14) joining two adjacent panels (7, 8) of the plurality of panels together (fig. 6 shows two adjacent panels (7, 8) joined by the upper extruded component (14)); wherein the two adjacent panels are joined together only by the upper extruded component (paragraph [0048], “pieces 7, 8, 12, 13, etc., forming the upper are attached to one another by the intermediate ribs 14”).
Examiner notes that “an extruded component” is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113). In the instant case, the ribs (14) of the instant application are considered as equivalent to the “Extruded component,” as they have the same structure and are formed of a thermoplastic material which is capable of being extruded, even though it is formed by a different method (paragraph [0048], “the intermediate ribs 14 and, in the depicted example, by the area 15 of counter and sole 16, made from the injected thermoplastic material”).
Regarding Claim 10, Hernandez teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. Hernandez further teaches wherein the upper extruded component (14) joins each of the plurality of panels (7, 8, 12, 13) to adjacent panels, and wherein each of the plurality of panels are joined together only by the upper extruded component (fig. 6 shows the plurality of panels (7, 8, 12, 13) joined only by the upper extruded component (14); paragraph [0048], “pieces 7, 8, 12, 13, etc., forming the upper are attached to one another by the intermediate ribs 14”).
Regarding Claim 11, Hernandez teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. Hernandez further teaches wherein the sole (16) comprises a sole extruded component (fig. 6 shows the upper extruded component (14) attached to the sole (16), which therein also comprises a sole extruded component, in view of the product-by-process- interpretation of “extruded component” as explained above).
Regarding Claim 12, Hernandez teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Hernandez further teaches wherein the sole extruded component (16) comprises a ground-contacting surface (see annotated Fig.) of the article of footwear (annotated fig 6 shows the sole extruded component comprising a ground contacting surface).
Regarding Claim 13, Hernandez teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Hernandez further teaches wherein the sole extruded component (16) extends from a heel area (see annotated Fig.) of the article of footwear to a toe area (see annotated Fig.) of the article of footwear (annotated fig. 6 shows the sole extruded component (16) extending from the heel area to the toe area).
Regarding Claim 17, Hernandez teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. Hernandez further teaches wherein at least one panel (13) of the plurality of panels (7, 8, 12, 13) comprises a heel counter (fig. 6 shows the panel (13) being a heel counter).

    PNG
    media_image2.png
    325
    688
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2012/0090103).
Regarding Claim 16, Hernandez teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. 
Hernandez does not teach explicitly wherein the plurality of panels comprises at least ten panels. However, Hernandez shows only one side of the upper which comprises four panels, and further does not specify or limit the number of panels that can be used to create the upper. For example, paragraph [0048] recites “the pieces 7, 8, 12, 13, etc., forming the upper,” suggesting that there are additional pieces beyond the four shown and listed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernandez such that the plurality of panels comprises at least ten panels as it is no more than a duplication of panel that would have no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obviousness, it is noted that in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04 VI B)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Love et al. (US 2015/0223552) teaches an upper made of a plurality of panels and joined by an extruded component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732